NUMBER 13-21-00145-CV

                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


                       IN THE INTEREST OF S.K.G., CHILD


                      On appeal from the 24th District Court
                           of Victoria County, Texas.


                            ORDER OF ABATEMENT
   Before Chief Justice Contreras and Justices Benavides and Silva
                          Order Per Curiam
       This is an appeal of a judgment terminating parental rights to S.K.G., a child. Court-

appointed appellate counsel for appellant K.D.G., S.K.G.’s biological father, filed a brief

and a motion to withdraw stating that he has “thoroughly reviewed the record on appeal

and the factual and legal basis for the trial court[‘]s ruling. As set forth in the Brief, there

are no non-frivolous issues to be raised and the trial court’s ruling was not an abuse of

judicial discretion as the State met its burden to bring sufficient evidence to support the

termination findings under § 161.001(b)(1), subsections D, E, N, O, and/or best interest
grounds.” See Anders v. California, 386 U.S. 738 (1967); Porter v. Tex. Dep’t of Protective

& Regulatory Servs., 105 S.W.3d 52, 56 (Tex. App.—Corpus Christi–Edinburg 2003, no

pet.) (permitting appointed counsel in a parental termination appeal to file a brief in

compliance with Anders).

       K.D.G.’s appellate counsel has informed this Court that he was unable to provide

K.D.G. with a copy of his brief and motion to withdraw due to K.D.G. not having a mailing

address in the United States. See Anders, 386 U.S. at 744; Kelly v. State, 436 S.W.3d

313, 319–20 (Tex. Crim. App. 2014). We did not receive a pro se response from K.D.G.

       Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the appeal is wholly frivolous. See Penson v. Ohio,

488 U.S. 75, 80 (1988); In re S.P., 509 S.W.3d 552, 559 (Tex. App.—El Paso 2016, no

pet.). Having reviewed the record and counsel’s Anders brief, we find that the issue of

whether the evidence adduced at trial is legally or factually sufficient to support the

termination of K.D.G.’s rights under § 161.001(b)(1)(D) or (b)(1)(E) is an arguable, non-

frivolous issue precluding our immediate affirmance of the judgment under Anders. See

Anders, 386 U.S. at 744 (“[I]f [an appellate court] finds any of the legal points arguable on

the merits (and therefore not frivolous) it must, prior to decision, afford the indigent the

assistance of counsel to argue the appeal”); In re N.G., 577 S.W.3d 230, 239 (Tex. 2019);

In re P.M., 520 S.W.3d 24, 27–28 (Tex. 2016); Stafford v. State, 813 S.W.2d 503, 511

(Tex. Crim. App. 1991) (“[I]f the Court of Appeals does find that there are arguable

grounds, the appellate court must then guarantee the appellant’s right to counsel by

ensuring that another attorney is appointed to represent appellant on appeal.”); see also


                                             2
In re N.M., No. 07-16-00439-CV, 2017 WL 1151934 , at *1 (Tex. App.—Amarillo Mar. 23,

2017, no pet.) (mem. op.); In re A.W., No. 01-15-01030-CV, 2016 WL 3022824, at *8

(Tex. App.—Houston [1st Dist.] May 26, 2016, no pet.) (mem. op.).

        Accordingly, we GRANT counsel’s motion to withdraw, ABATE the appeal, and

REMAND the cause to the trial court for appointment of new appellate counsel for K.D.G.

See Anders, 386 U.S. at 744; In re P.M., 520 S.W.3d at 27–28. The record of

appointment, including newly-appointed counsel’s name, email and postal addresses,

telephone number, and state bar number shall be filed with the Clerk of this Court within

twenty (20) days of this order. Newly-appointed counsel shall, no later than twenty (20)

days from his or her appointment, file with the Clerk of this Court an appellate brief on

behalf of K.D.G. addressing the aforementioned issue and any other arguably meritorious

issue discovered.1 Appellee, the Department of Family and Protective Services, may then

file a responsive brief within twenty (20) days2 of the filing of K.D.G.’s brief, as provided

by rule. See TEX. R. APP. P. 28.4, 38.6(b).


                                                                                   PER CURIAM



Delivered and filed on the
1st day of July, 2021.




        1
           We urge newly-appointed counsel to use whatever means necessary to ensure K.D.G. receives
notice of the brief filed on his behalf.
        2
           This expedited procedure is ordered in light of our obligation to ensure “as far as reasonably
possible” that parental termination appeals are brought to final disposition within 180 days of the date the
notice of appeal is filed. See TEX. R. JUD. ADMIN. 6.2(a).
                                                     3